Citation Nr: 0309521	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  97-33 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
1996, for an increased rating of 10 percent for a service-
connected mechanical low back pain.

2.  Entitlement to an increased rating in excess of 10 
percent for mechanical low back pain.

3.  Entitlement to an increased rating in excess of 10 
percent for chondromalacia patella of the right knee.

4.  Entitlement to an increased rating in excess of 20 
percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from August 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to an order of the United States Court of 
Appeals for Veterans Claims.  That order vacated a March 2001 
decision of the Board and remanded the matter for further 
action consistent with a Joint Motion to Remand entered into 
by both parties to this matter.  

The claim originally came to the Board from 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In a May 1997 rating 
decision, the RO denied increased ratings for chondromalacia 
patella of both knees and continued the 10 percent ratings.  
In a June 1997 rating decision, the RO assigned a 10 percent 
rating for low back pain, effective June 13, 1996.  During 
the pendency of these appeals, in a November 1997 rating 
decision, the RO assigned a 20 percent rating for 
chondromalacia patella of left knee, effective July 2, 1997.  
As the 20 percent rating for the veteran's service-connected 
left knee is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a December 1997 VA Form 9, the veteran requested an RO 
hearing; however, he subsequently withdrew that request in 
April 1998.  Similarly, in a Statement in Support of Claim 
form received in April 1999, the veteran requested a Board 
hearing; and subsequently withdrew that request in May 2000.

In the now-vacated Board decision, the Board construed the 
issue as whether a timely substantive appeal was filed as to 
the issue of entitlement to an effective date earlier than 
June 13, 1996, for an increased rating of 10 percent for a 
service-connected mechanical low back pain.  However, the 
Board finds the substantive appeal was timely.  As a 
statement of the case was issued on that issue, the Board 
will address it directly.  


REMAND

Prior to the now vacated Board decision, but subsequent to 
the filing of this claim by the veteran, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which contains notice and duty-to-assist provisions.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment of the 
VCAA and which are not final as of that date.  38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.  

VA must also notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The joint motion that was 
the basis for the Court's order noted that the Board had not 
adequately addressed whether the VA had met the duty to 
inform the veteran of the information necessary to 
substantiate the claim.  The RO must so inform the veteran, 
with as much specificity as is currently required under the 
Act.  The RO must also inform him as to the newly enacted 
requirements of the VCAA by the agency of original 
jurisdiction.  It was also urged that the duty to assist was 
not fulfilled as the veteran was not provided a 
contemporaneous medical examination.  

Therefore, VA has an outstanding duty to inform and assist 
the veteran consistent with the VCAA.  A remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law as to all of the issues 
on appeal.  The RO should address the newly revised notice 
and duty to assist provisions.  Furthermore, the RO should 
apprise the veteran as to the change in any relevant 
regulations, including 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  


1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination the 
purpose of which is to show the nature and 
extent of the veteran's service connected 
mechanical low back pain and 
chondromalacia of both knees.  The 
examiner is asked to assess the extent to 
which these disorders impact on the 
veteran's ability to function under the 
ordinary conditions of daily life, 
including employment.  The examiner also 
should determine whether the subject 
joints exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the relevant service-
connected condition.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which any subject joint pain could 
significantly limit functional ability 
during flare-ups or on repeated use over a 
period of time.  The examiner is 
requested, to the extent possible, to 
distinguish the degree of functional 
impairment due to the service connected 
disabilities from impairment as may be due 
to non-service connected disabilities in 
or near the same anatomic regions.  If any 
symptomatology cannot be dissociated from 
one disorder or the other, that should be 
specified.  Send the claims folder to the 
examiners for review.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  The 
RO should apprise the veteran as to the 
change in any relevant regulations, 
including 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




